Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Siavash Rastaghi, Appellant                          Appeal from the County Court at Law No.
                                                     1 of Collin County, Texas (Tr. Ct. No. 001-
No. 06-20-00055-CV        v.                         03031-2019).       Memorandum Opinion
                                                     delivered by Justice Burgess, Chief Justice
GEICO County Mutual Insurance                        Morriss and Justice Stevens participating.
Company, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Siavash Rastaghi, pay all costs incurred by reason of
this appeal.



                                                     RENDERED NOVEMBER 3, 2020
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk